IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                          DIVISION ONE

 STATE OF WASHINGTON,
                                                   No. 82651-4-I
                      Respondent,
                                                   DIVISION ONE
               v.
                                                   UNPUBLISHED OPINION
 MARC RICHARD VANSLYKE,

                      Appellant.

       PER CURIAM — In May 2020, the State charged Marc Vanslyke with felony

violation of a court order and interfering with domestic violence reporting, a gross

misdemeanor. On December 1, 2020, he pleaded guilty as charged to both

crimes. In May 2021, the court sentenced Vanslyke to 60 months of confinement

on the felony charge and imposed 364 days of confinement on the misdemeanor

count, but suspended that sentence.

       After Vanslyke was sentenced, this court held in State v. Briggs, 18 Wn.

App. 2d 544, 550, 553, 492 P.3d 218 (2021), that charging language, which is

virtually identical to the information in this case, was constitutionally inadequate

because it failed to apprise the defendant of an essential element of a willful

violation of a court order. Vanslyke argues, and the State concedes, that the

same defect in this case renders Vanslyke’s plea constitutionally invalid. See

Henderson v. Morgan, 426 U.S. 637, 645, 96 S. Ct. 2253, 49 L. Ed. 2d 108

(1976) (notice of the nature of the charge is “‘the first and most universally
recognized requirement of due process’”) (quoting Smith v. O’Grady, 312 U.S.

329 334, 61 S. Ct. 572, 85 L. Ed. 859 (1941); see also In re Pers. Restraint of

Keene, 95 Wn.2d 203, 207, 622 P.2d 360 (1980) (guilty plea cannot be

construed as voluntary unless the defendant is informed of the nature of the

charge). Vanslyke further contends, and the State agrees, that the plea

agreement was indivisible under State v. Turley, 149 Wn.2d 395, 400, 69 P.3d

338 (2003), and Vanslyke is entitled to withdraw both pleas even though the

deficiency affected only one count. See State v. Bisson, 156 Wn. 2d 507, 519,

130 P.3d 820 (2006). The objective manifestations indicate that the parties

intended to create an indivisible contract. Therefore, we accept this concession

as well.

        We remand to the trial court to allow Vanslyke to withdraw his pleas of

guilty to felony violation of a court order and interfering with domestic violence

reporting.1




        1Because we conclude that Vanslyke may withdraw his pleas to all counts, we need not
reach the claims of ineffective assistance of counsel that he raises in a statement of additional
grounds for review.